Citation Nr: 1511403	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-26 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from August 1990 to December 1997.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in March 2010.  The RO issued a Statement of the Case (SOC) in June 2010.  In June 2010, the Veteran filed his Substantive Appeal (on VA Form 9).  Thus, the Veteran perfected a timely appeal of this issue.

In his June 2010 Substantive Appeal the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a June 2013 letter, he was notified that his hearing had been scheduled for August 8, 2013.  In a June 2013 Report of Contact, the Veteran told VA that he would appear for the hearing.  However, he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Veteran also requested a hearing before a Decision Review Officer (DRO) at the RO.  In an April 2013 letter, the Veteran was informed that his DRO hearing had been scheduled for April 2103.  In a subsequent April 2103 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his DRO hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

The issue of entitlement to VA Vocational Rehabilitation benefits has been raised by the record in a November 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
FINDINGS OF FACT

1.  The Veteran does not have sufficient hearing loss in his ears to be considered a disability by VA standards.

2.  The Veteran does not have a current diagnosis related to his right knee.

3.  The Veteran does not have a current diagnosis related to his cervical spine.

4.  The Veteran's current lumbar spine disorder is not shown to be causally or etiologically related to his active military service.


CONCLUSIONS OF LAW

1.   Service connection for bilateral hearing loss is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  Service connection for a right knee disorder is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  Service connection for a cervical spine disorder is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Service connection for a lumbar spine disorder is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in October 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in January 2010 and March 2013, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file and thorough examinations of the Veteran.  The January 2010 VA examination also provided a medical opinion regarding the etiology of the lumbar spine that was supported by sufficient rationale and based upon a review of the claims file.  Therefore, the Board finds that the VA examinations and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection 

A.  General Regulations and Statutes 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 



	(CONTINUED ON NEXT PAGE)

B.  Bilateral Hearing Loss, Right Knee Disorder, and Cervical Spine Disorder

The Veteran seeks service connection for bilateral hearing loss, a right knee disorder, and a cervical spine disorder.

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there can be no valid claim).

Regarding the bilateral hearing loss claim, since filing his service connection claim in October 2009, the Veteran was provided a VA audiological examination in January 2010.  Audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
20
20
RIGHT
5
10
15
15
15

Using the Maryland CNC Word List test, his speech recognition scores were 98 percent in the right ear and 94 percent in the left ear.

The Veteran was provided another VA audiological examination in March 2013.  Audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
0
10
20
15
RIGHT
0
0
10
20
15

Using the Maryland CNC Word List test, his speech recognition scores were 100 percent bilaterally.
The VA treatment records in the claims file do not provide any contrary evidence to that obtained at the VA examinations.  

The Board has reviewed the above evidence and finds that there is no indication of a current bilateral hearing loss disorder as defined under 38 C.F.R. § 3.385.  Therefore, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has a sufficient hearing loss disability in his ears.  

Regarding the right knee and cervical spine disorders, the evidence also does not document that the Veteran has a current diagnosis.  In this regard, the Veteran was afforded VA examinations in March 2013.  At the examinations, the VA examiner found that the Veteran did not have current diagnoses, just pain.  Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

The VA treatment records in the claims file do not provide any contrary evidence to that obtained at the VA examinations.  

Without this required proof of a current disorder, the claims for service connection necessarily fail.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Here, though, the Veteran has never had current diagnoses, either when filing his claim or at any time since.  So without the required proof that he has current diagnoses, the Board need not determine whether there is a correlation between a nonexistent disability and his military service because this is an impossibility.

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer, 210 F.3d at 1353. 

Accordingly, service connection for bilateral hearing loss, a right knee disorder, and a cervical spine disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosing a bilateral hearing loss disability of appropriate severity under 38 C.F.R. § 3.385 and diagnosing current right knee and cervical spine disorders, these issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide these diagnoses.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claims of entitlement to service connection for bilateral hearing loss, a right knee disorder, and a cervical spine disorder are denied.

C.  Lumbar Spine

The Veteran seeks service connection for a lumbar spine disorder.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in January 2010, the Veteran was diagnosed with a lumbar spine strain.  The VA treatment records and the March 2013 VA examination do not provide any other diagnoses, and the X-ray of his lumbar spine at the January 2010 VA examination was normal.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs document that his spine was normal at the January 1990 military entrance examination.  In April 1996, the STRs document complaints of low back pain for two days.  The Veteran was diagnosed with a lumbar strain and provided medication.  The Veteran was placed on a limited physical profile for two weeks.  There are no further complaints of or treatment related to the lumbar spine in the STRs.  The Veteran was not afforded a military separation examination.  

The first post-service relevant complaint of a lumbar strain was at the January 2010 VA examination, which was conducted for the purpose of establishing entitlement to VA compensation benefits.  Again, the Veteran's active duty ended in 1997.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 
As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, on VA examination in January 2010, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it was less likely as not (less than 50/50 probability) that the current lumbar spine strain was caused by or a result of the military service.  The examiner reasoned that a review of the Veteran's history, as well as evidence contained in his claims file, indicates that the Veteran had a lumbar strain documented as occurring on active duty in 1996.  The examiner noted that the Veteran was treated conservatively and given some light duty during this incident in service.  However, the examiner also pointed out that the remainder of the Veteran's STRs were silent for any subsequent complaints, evaluation, or treatment for any low back disorder.  The examiner noted that a separation examination was not of record.  The examiner pointed out that the Veteran's claims file did not contain any documentation of an evaluation, complaint, or treatment for any lumbar spine disorder following his discharge from the active duty that would "demonstrate or document any continuity of symptomatology with regards to an ongoing low back disorder as having began on active military duty."  Further, the examiner stated that the Veteran himself denied any medical treatment or evaluation for problems of a low back disorder following his military discharge.  The examiner indicated that although the Veteran was describing some intermittent instances of low back pain associated with over exertion and straining of the low back, there was no evidence of any chronic disability due to an injury, disease, or other event as having occurred while on active military duty.  In summary, the examiner found that, although there was documentation that the Veteran was seen on one occasion for a lumbar spine strain, there was no indication that this was provocative of any ongoing or chronic disability.  The examiner stated that a review of the documentation suggested that the in-service condition was an acute instance, which resolved without residuals or sequela requiring any further evaluation or treatment.

The Veteran was afforded another VA examination in March 2013.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner found that the Veteran did not have a current lumbar spine diagnosis.  The examiner then continued and found that there was no documentation of a lumbar spine disorder in the Veteran's medical record, no current medical care or treatment soon after discharge, no medical board discharge, and no spine disorder upon discharge.  The examiner indicated that low back pain is very common, affecting over 80 percent of individuals at some time during their lives.  In the large majority of cases, these symptoms are self-limited, lasting days to months, and without clinical objective evidence of diagnosable pathology of the bones, disks, nerves, ligaments, or muscles.  The examiner noted the Veteran's statements that there was no medical evaluation for his lumbar spine during his active military service.  However, the examiner pointed out that there is no current clinical objective evidence of disease or pathology associated with these symptoms.  The examiner stated that it is most likely that these symptoms were and are within the range that is normal in the general population and not an indication of disease or pathology.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  The March 2013 VA examiner also provided an alternative theory to address the etiology of the current lumbar spine disorder.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The post-service VA treatment records do not provide contrary evidence.  For all of these reasons, service connection for a lumbar spine disorder is not warranted.

Furthermore, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of lumbar spine strain is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331 (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his lumbar spine during his active military service, which resulted in his current lumbar spine disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the lumbar spine disorder to be credible, since his STRs only make one reference to the lumbar spine, and since this in-service incident, no further complaints of or treatment for the lumbar spine were documented until 2010, more than 10 years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which contains only one in-service documentation related to the lumbar spine, which contains only negative nexus medical opinions, and which contains no post-service treatment for the lumbar spine.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a lumbar spine disorder. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a lumbar spine disorder is not warranted.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


